Citation Nr: 0737209	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable initial disability 
evaluation for a nightmare disorder.

3.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The appellant and P.P.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1948 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

This case was previously before the Board in February 2007, 
wherein the veteran's claim of entitlement to service 
connection for PTSD was remanded for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims for an increased disability rating for his 
service-connected nightmare disorder and entitlement to a 10 
percent disability evaluation for his multiple noncompensable 
service-connected disabilities.  So, regrettably, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDING OF FACT

There has been no demonstration, by competent medical 
evidence of record, of a definite diagnosis of PTSD as 
defined by the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994). 


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2004 and March 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

In addition, the March 2007 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for service connection of PTSD, no disability 
rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post-service treatment, and a report of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, as well as 
other lay statements.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

In July 2006, the veteran was afforded the opportunity to 
present testimony in-person at a Travel Board hearing before 
the undersigned at the local RO relative to the issue on 
appeal.  His July 2007 and November 2007 requests for a 
hearing do not reference any additional information, relative 
to the issue decided herein, as a basis for the request.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he or she did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that he or she did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Analysis

The veteran does not allege, and a review of the veteran's 
official military documentation contained in his claims file 
does not otherwise indicate, that he engaged in combat 
against enemy forces as contemplated by VA regulations.  His 
DD Form 214's do not reflect that he received any decorations 
or medals indicative of involvement in combat and there is no 
other sufficient indication of combat service.  As such, the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumptions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) do not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The Board acknowledges that there is a diagnosis of PTSD on 
record.  However, this diagnosis cannot be relied upon 
because it was based on unverified stressors.  In this 
regard, the Board notes that the RO made an attempt to verify 
the veteran's alleged stressors.  Nonetheless, despite a 
search of the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (now known as the United 
States Army and Joint Services Records Research Center 
(JSRRC)), the veteran's available service medical and 
personnel records do not support any of the veteran's 
assertions regarding the events during his military service.   
In short, the veteran's service medical and personnel records 
do not support any of the veteran's assertions regarding the 
events during his military service.   See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

Furthermore, the veteran was not diagnosed with PTSD until 
many years after his final discharge from military service.  
The evidence indicates that the veteran first sought 
treatment in 2005.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology after 
service).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence, which weighs against the claim).  

Moreover, the Board acknowledges that the veteran has alleged 
that he has PTSD due to exposure to extremely cold weather 
and fearing for others being exposed to such weather with 
inadequate gear, being in a convoy of trucks driving in 
treacherous terrain, and hearing about military personnel 
drinking antifreeze due to the conditions of their service.  
However, as previously discussed, none of these alleged 
stressor events have been corroborated by the objective 
evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may 
affect the credibility of testimony).  Thus, the probative 
value of the 2005 diagnosis of PTSD in the private social 
worker's treatment notes is diminished.  See Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the veteran's private social 
worker found that the veteran had PTSD related to his 
military service.  However, after a review of the veteran's 
claims file, the Board points out that this finding was based 
solely on the report by the veteran that he had been 
subjected to adverse conditions during service, and the 
social worker did not make reference to any credible 
supporting evidence that the events as described by him 
actually occurred.  See Swann v. Brown, 5 Vet. App. 229, 232-
33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  Additionally, the private social worker did not 
provide the rationale for how the veteran met the diagnostic 
criteria for a diagnosis of PTSD.  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

More significantly, the May 2007 VA examiner found that the 
veteran did not meet the diagnostic criteria for PTSD.  
According to the VA examiner, the veteran does not meet the 
diagnostic criteria for PTSD, as he was not exposed to 
traumatic experiences, he does not avoid stimuli related to 
trauma, and does not have symptoms of PTSD other than 
occasional nightmares about his service.  As such, absent 
current medical evidence of PTSD, there is no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .).   

Similarly, the Board notes that VA is precluded from 
compensating the veteran for the very same symptoms as those 
that are part and parcel of his already service-connected 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  As 
the VA examiner acknowledged, the only symptom that the 
veteran reports is nightmares related to his service in the 
military.  In a June 2007 rating decision, the veteran was 
granted service connection for a nightmare disorder regarding 
his experiences during his military service.  Consequently, 
he cannot in turn receive additional compensation for the 
same manifestations under a different diagnosis.  
See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited).  
See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

In short, there currently is no persuasive medical evidence 
of record indicating the veteran developed PTSD during or as 
a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran has PTSD related to 
his service in the military comes from him, personally.  As a 
layperson, the veteran simply does not have the necessary 
medical training and/or expertise to diagnose, and/or 
determine the cause of, any acquired psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection of PTSD is 
denied.


REMAND

In June 2007, the RO granted the veteran service connection 
for a nightmare disorder, and assigned a noncompensable 
disability rating, effective August 2004.  The RO also denied 
entitlement to a 10 percent disability evaluation on the 
basis of multiple, noncompensable service-connected 
disabilities.  In July 2007, the veteran submitted a 
statement indicating that he disagreed with the RO's decision 
on these matters.  This constitutes a timely notice of 
disagreement (NOD) with the RO's June 2007 rating decision.  
So these claims must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning 
these additional issues by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

In the veteran's aforementioned July 2007 notice of 
disagreement, as well as a written statement received in 
November 2007, the veteran also requested a hearing.  The 
Board points out that, as the veteran has not yet perfected 
his appeal as to the issues of entitlement to a compensable 
initial disability evaluation for his nightmare disorder and 
entitlement to a 10 percent disability evaluation on the 
basis of multiple noncompensable service-connected 
disabilities, the Board does not yet have jurisdiction to 
consider his appeal.  Nevertheless, the veteran is entitled 
to an opportunity for a hearing before a Decision Review 
Officer (DRO) of the RO and can be afforded a Travel Board or 
Central Office hearing upon perfecting his appeal.   
Regardless, the appellant should be scheduled for a DRO 
hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2007).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a DRO 
hearing at the RO unless otherwise 
indicated by the veteran.  Notify him of 
the date, time and location of his 
hearing and place a copy of the hearing 
notice letter in the claims file.  If the 
veteran fails to appear for the scheduled 
hearing, or otherwise indicates he no 
longer desires such a hearing, such 
should be documented in the record.  If a 
DRO hearing is conducted, readjudicate 
the claims for an increased disability 
rating for his nightmare disorder and 
entitlement to a 10 percent disability 
rating based on multiple noncompensable, 
service-connected disabilities, with 
consideration of the additional testimony 
evidence.  If any benefit sought remains 
denied, the RO should issue a statement 
of the case and afford the appropriate 
opportunity to respond.  The veteran  
must be advised that a timely substantive 
appeal (e.g., a VA Form 9) concerning 
this additional issue must be received in 
order to invoke the Board's appellate 
consideration.  

2.  If a DRO hearing is not desired 
and/or conducted, the RO must provide the 
veteran a statement of the case with 
respect to his claims for an increased 
disability rating for his nightmare 
disorder and entitlement to a 10 percent 
disability rating based on multiple 
noncompensable, service-connected 
disabilities.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning 
these additional issues should the claims 
be forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


